                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

RYAN GALLAGHER                                    §
                                                  §   Civil Action No. 4:18-CV-575
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
KEN PAXTON, ET AL.                                §

                 MEMORANDUM ADOPTING REPORTS AND
          RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the reports of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 15, 2019, the reports of the Magistrate Judge (Dkts. #80, #81) were entered containing

proposed findings of fact and recommendations that: (1) each of Defendants Collin County and

Judge Rippel’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. #51), Judge Wheless’s

Motion to Dismiss (Dkt. #58), and Attorney General Paxton’s Motion to Dismiss (Dkt. #59) be

granted and Plaintiff’s “Request for Writs of Quo Warranto, Prohibition and Mittimus” (Dkt. #36)

be denied; and (2) Defendant Collin County’s Motion for Sanctions and to Declare Plaintiff a

Vexatious Litigant (Dkt. #65) and Supplement (Dkt. #73) be granted in part and denied in part.

Having received the reports of the Magistrate Judge, having considered Defendant Collin County’s

Limited Motion for Reconsideration (Dkt. #82), Plaintiff’s Objection (Dkts. #83, #84, #85),

Defendant Collin Count’s Response to Plaintiff’s Objection (Dkt. #86), and having conducted a

de novo review, the Court is of the opinion that the Magistrate Judge’s reports should be adopted,

as set forth herein.

                                 RELEVANT BACKGROUND

        On July 2, 2018, Plaintiff Ryan Gallagher initiated suit in the Northern District of Texas

(Dkt. #3). The Northern District of Texas transferred the matter to the Eastern District of Texas,
Sherman Division, on August 13, 2018 (Dkts. #33, #34). Plaintiff filed an amended complaint on

September 21, 2018, against Defendants Collin County, Texas, Texas Attorney General Ken

Paxton, Judge David Rippel, and Judge Ray Wheless (Dkt. #39).

        In 2010, Plaintiff was charged in Collin County with a violation of Texas Penal Code

§ 481.121(b)(1), possession of marijuana, in a quantity of less than two ounces after a search of

his residence revealed the presence of marijuana.1 State of Texas v. Ryan Gallagher, Cause

No. 0058313010. Plaintiff pleaded guilty to the criminal charges, and was placed on deferred

adjudication, sentenced to one year of probation, thirty hours of community service, and directed

to attend the Drug Offenders Program. Plaintiff failed to report for probation, and instead fled

Texas for Colorado, among other states, until he returned to Texas, where he served time at the

Collin County jail (Dkt. #39 at pp. 2–3). Throughout his incarceration, Plaintiff avers that his

religious rights were violated because he was not permitted to smoke marijuana and was told he

could not be Hindu (Dkt. #39 at p. 3). Plaintiff was released from custody in 2015. Plaintiff

contends he was unable to obtain employment or rent property following his release due to being

“labeled a ‘Criminal.’” In addition, when trying to apply for a job in 2017, Plaintiff alleges his

record erroneously or falsely showed a felony (not misdemeanor) conviction (Dkt. #39 at p. 3).

        Plaintiff sued Collin County in state court on March 20, 2017, raising his alleged right to

smoke marijuana as part of his religion (the “2017 State Court Lawsuit”). Ryan Gallagher v.

Collin County, Cause No. 005-00650-2017. On March 27, 2017, the 2017 State Court Lawsuit

was transferred to Judge Cynthia Wheless, Cause No. 417-01458-2017.2 On November 14, 2017,

the state court dismissed the 2017 State Court Lawsuit (Dkts. #51-4, #51-5).


1
  Plaintiff alleges he “is a Hindu Shaivite, and Marijuana is considered to be the Flesh of the Lord Shiva”
(Dkt. #39 at p. 2) and its use is necessary to his religious practices.
2
  Plaintiff names Judge Ray Wheless, rather than Judge Cynthia Wheless, as Defendant in the instant case (Dkt. #51-
1).


                                                        2
       In the instant suit, which also seeks to litigate Plaintiff’s religious beliefs related to

marijuana, Plaintiff does not delineate specific claims against each of Defendants, but instead, lists

his various grievances with how his state criminal proceedings and the 2017 State Court Lawsuit

were handled. Relevant to Plaintiff’s Objection (hereinafter defined), as relief, Plaintiff requests

to “[o]verturn these Sanctions simply on Free Speech and Redress of Grievance Grounds, if not

on Texas Statutory Grounds, provide Declaratory Relief, Injunctive Relief, and Investigation, and

Punitive, Real and other Damages as requested in the Original Lawsuit against the County 417-

01458-2017, in the amount of $10,000,000.00” (Dkt. #39 at p. 4). Plaintiff does not clarify what

specific declaratory or injunctive relief he seeks.

       Defendants Collin County and Judge Rippel, Judge Wheless, and AG Paxton all filed

Motions to Dismiss Plaintiff’s claims (Dkts. #51, #58, #59). Defendant Collin County also filed

a Motion for Sanctions and Supplement, requesting monetary sanctions, a declaration that Plaintiff

is a vexatious litigant, and pre-filing injunction (Dkts. #65, #73). On May 15, 2019, the Magistrate

Judge entered two Reports, recommending that: (1) each of Defendants Collin County and Judge

Rippel’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. #51), Judge Wheless’s

Motion to Dismiss (Dkt. #58), and Attorney General Paxton’s Motion to Dismiss (Dkt. #59) be

granted and Plaintiff’s “Request for Writs of Quo Warranto, Prohibition and Mittimus” (Dkt. #36)

be denied; and (2) Defendant Collin County’s Motion for Sanctions and to Declare Plaintiff a

Vexatious Litigant (Dkt. #65) and Supplement (Dkt. #73) be granted in part and denied in part.

The Report recommending dismissal of Plaintiff’s claims specifically found that: (1) his claims

against Judges Rippel and Wheless and AG Paxton in their official capacities are barred by

sovereign immunity; (2) Plaintiff’s claims against Judges Rippel and Wheless in their individual

capacities are barred by judicial immunity; (3) Plaintiff’s claims against AG Paxton in his




                                                  3
individual capacity are barred by prosecutorial immunity; and (4) Plaintiff’s Amended Complaint

does not reference any county policy or a persistent, widespread practice, and therefore, Plaintiff

has failed to state a § 1983 claim against Collin County. On May 16, 2019, Defendant Collin

County filed its “Limited Motion for Reconsideration of the Scope of the Pre-filing Restrictions

Contained in the Magistrate Judge’s Report and Recommendation” (Dkt. #82), asking only to

modify the terms of the pre-filing injunction recommended by the magistrate judge. On May 24,

2019, Plaintiff filed his “Motion to End ECF, Request for Transfer and Response to Magistrate”

(“Plaintiff’s Objection”) (Dkts. #83, #84, #85). Defendant Collin County responded to Plaintiff’s

Objection on May 24, 2019, reasserting its request to alter the language of the proposed pre-filing

injunction (Dkt. #86).

                  OBJECTIONS TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3). Plaintiff’s

Objection does not specify to which of the Magistrate Judge’s Reports he objects; rather, Plaintiff

broadly asserts three arguments in “response to the Magistrate:” (1) “[t]his Magistrate failed to

recognize the key issue in the case, the fact that [Plaintiff] was given a false felony for 7

years. . . .which affected [his] ability to get jobs and rent”; (2) this case belongs in the Northern

District of Texas, and “[i]f this were a Case meant to be dismissed, it would have been dismissed

in the Northern District”; and (3) “[Plaintiff] also asked for declaratory relief. . . .[judges] are not

immune from declaratory relief” (Dkts. #83, #84, #85).




                                                   4
False Felony

       Plaintiff argues that “[t]his Magistrate failed to recognize the key issue in the case, the fact

that [Plaintiff] was given a false felony for 7 years. A false felony, which affected my ability to

get jobs and rent. This Magistrate has ignored the main issue in the case” (Dkt. #83). Plaintiff is

mistaken; the Report expressly enumerated and considered Plaintiff’s argument:

       Plaintiff also contends that as a result of his criminal proceedings, he could not
       receive employment or rent property due to being “labeled a ‘Criminal;’” Plaintiff
       specifically recounts trying to apply for a job in 2017, but having his record
       erroneously show a felony conviction, which he attributes to “Judge Rippel
       [leaving] it open as ‘Released from Jail’ rather than ‘Dismissed’”

(Dkt. #80 at p. 3). The Report found that such allegation did not alter the conclusion that Plaintiff’s

claims against Defendants were barred by sovereign immunity, judicial immunity, prosecutorial

immunity and/or did not establish Monell liability (see Dkt. #80). Neither Plaintiff’s Objection,

nor the record, demonstrate that such findings by the Magistrate Judge are incorrect. The

Magistrate Judge did not ignore the “main issue.” Plaintiff’s objection is overruled.

Transfer to the Northern District of Texas

       Plaintiff next argues that his claims should not be dismissed because the instant case should

be transferred back to the Northern District of Texas, and had dismissal been appropriate, the

Northern District would have dismissed the matter prior to transferring the case to the Eastern

District of Texas (Dkt. #83). The Northern District of Texas transferred this matter to the Eastern

District of Texas “[b]ecause all of the events upon which this case is based appear to have occurred

in the Eastern District, and at least two of the current defendants are located there”

(Dkt. #33 at p. 2). Plaintiff’s conclusory assertions do not demonstrate that the Eastern District is

an improper venue for this lawsuit, and further, there is no indication in the record, aside from

Plaintiff’s baseless speculation, that the Northern District would have reached a different result.




                                                  5
       Plaintiff also requests that the instant case be transferred back to the Northern District of

Texas. Prior to the pending Objection, Plaintiff has never moved to transfer this matter to the

Northern District or any other federal court from the Eastern District of Texas. Plaintiff’s objection

is overruled.

Absolute Judicial Immunity

       Plaintiff also argues that “[he] also asked for declaratory relief. [The Magistrate Judge]

claims judges are immune, but they are not immune from declaratory relief” (Dkt. #85). As an

initial matter, the Court finds that although Plaintiff lists “Declaratory Relief” as a request from

the Court, nowhere in Plaintiff’s Amended Complaint does he provide any specific details about

this request, namely what he requests the Court to declare (Dkt. #39 at p. 4).              Even so,

“although judicial immunity does not bar [certain] claims for injunctive or declaratory relief in

civil rights actions, [herein] Plaintiff cannot obtain any requested declaratory or injunctive relief

because federal courts have no authority to direct state courts or their judicial officers in the

performance of their duties.” See Bailey v. Willis, 417CV00276ALMCAN, 2018 WL 3321461, at

*11 (E.D. Tex. Jan. 11, 2018), report and recommendation adopted, 4:17-CV-276, 2018 WL

2126476 (E.D. Tex. May 8, 2018) (Mazzant, J.) (quoting Hunter v. Price, No. A-15-CV-405-LY,

2015 WL 2454118, at *3 (W.D. Tex. May 21, 2015) (quoting LaBranche v. Becnel, 559 F. App'x

290, 290-91 (5th Cir. 2014))). Plaintiff’s objection is overruled.

Plaintiff’s Remaining Complaint – Motion to End ECF

       Plaintiff further complains that the Magistrate Judge denied his request to e-file, but

granted him permission to receive electronic notifications in the case. Specifically, Plaintiff argues

that he “asked for Electronic Case Filing (ECF), not E-Service. I can not [sic] use PACER because

I am Indigent and have Fees, so to use E-Service to serve me literally doesn’t work, and is a




                                                  6
Violation of my Right to be Served” (Dkt. #83). Plaintiff’s complaint is irrelevant to the issue of

dismissal; it does not affect the Report’s finding that Plaintiff’s claims should be dismissed and

this matter closed.

Pre-Filing Injunction

       Finally, the Report addressing Defendant Collin County’s Motion for Sanctions and

Supplement found that: (1) Collin County’s request to impose § 1927 sanctions on pro se Plaintiff

should be denied; (2) Collin County’s attorney fees should not be awarded as a sanction; but (3) the

imposition of a pre-filing injunction is appropriate in this matter to deter further vexatious, abusive,

and harassing litigation by Plaintiff because “Plaintiff has now filed over 24 cases nationwide, the

bulk of which related to his perceived rights to use marijuana religiously and/or which were

deemed to be frivolously filed” and “Plaintiff is already subject to at least one pre-filing injunction

(of which the Court is aware) in a federal court” (Dkt. #81 at pp. 9–10).

       Using the pre-filing injunction imposed on Plaintiff by the District of Colorado in

Gallagher v. DEA, Civil Action No. 18-CV-2505-GPG (Dkt. #10), the Court recommended that

Plaintiff not be allowed to proceed pro se in the Eastern District of Texas until he meets certain

requirements, including providing the Court with: (1) “A list of all lawsuits currently pending or

filed previously in the Eastern District of Texas”; and (2) “A statement of the legal issues to be

raised in the proposed new pleading and whether he has raised the same issues in other proceedings

in the Eastern District of Texas” (Dkt. 81 at p. 11).

       Plaintiff has not objected to the proposed pre-filing injunction; Defendant Collin County,

however, requests that the requirements of the proposed pre-filing injunction be broadened in light

of Plaintiff’s conduct subsequent to entry of the Reports (Dkts. #82; #86 at pp. 4–5). Specifically,

Defendant argues, “[u]nder the current recommended process, [] Plaintiff could avoid the complete




                                                   7
disclosure of his entire litigation history. . . .[and] could comply. . . by just disclosing the instant

lawsuit -- the only one filed in the Eastern District -- and in doing so present a very

skewed. . . picture of the scope and breadth of Plaintiff’s actual ligation history” (Dkt. #82 at pp. 2–

3). Defendant suggests, as a solution, that the proposed pre-filing injunction “be slightly modified

so that. . . the disclosure requirement be for ‘all lawsuits currently pending or previously filed in

any Federal or State Court’ and a statement ‘of the legal issues to be raised in the proposed new

pleading and whether Plaintiff has raised the same issues in other proceedings in any Federal or

State Court.’” Plaintiff has not responded to Defendant’s request to modify the proposed pre-filing

injunction. The language suggested by Defendant Collin County in its Objection would best serve

the Court’s purpose in imposing this pre-filing injunction. Accordingly, Defendant’s objection is

sustained, and the pre-filing injunction shall be modified as set forth herein.

                                          CONCLUSION

        Having considered Defendant Collin County’s Limited Motion for Reconsideration

(Dkt. #82), Plaintiff’s Objection (Dkts. #83, #84, #85), and having conducted a de novo review,

the Court adopts the Magistrate Judge’s reports (Dkt. #80, #81) as the findings and conclusions of

the Court, as set forth below.

        It is, therefore, ORDERED that each of Defendants Collin County and Judge Rippel’s

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. #51), Judge Wheless’s Motion to

Dismiss (Dkt. #58), and Attorney General Paxton’s Motion to Dismiss (Dkt. #59) are GRANTED.

Plaintiff’s § 1983 claims against Defendants Judges Wheless and Rippel and AG Paxton in their

official capacities are DISMISSED WITHOUT PREJUDICE, and Plaintiff’s § 1983 claims

against Defendants Judges Wheless and Rippel and AG Paxton in their individual capacities are

DISMISSED WITH PREJUDICE.




                                                   8
        It is further ORDERED that Plaintiff’s “Request for Writs of Quo Warranto, Prohibition

& Mittimus” (Dkt. #36) is DENIED.

        It is further ORDERED that Defendant Collin County’s Motion for Sanctions and to

Declare Plaintiff a Vexatious Litigant (Dkt. #65) and Supplement (Dkt. #73) be GRANTED IN

PART AND DENIED IN PART. Specifically, Plaintiff shall be enjoined from future filings in

this District as follows:

        Plaintiff is prohibited from filing new actions in the United States District Court for
        the Eastern District of Texas without the representation of a licensed attorney
        admitted to practice in the Eastern District of Texas, unless he obtains permission
        to proceed pro se. In order to obtain permission to proceed pro se, Plaintiff is
        directed to take the following steps:

        1. File with the clerk of this Court a motion requesting leave to file a pro se action.

        2. Include in the motion requesting leave to file a pro se action the following
        information:

                A. A list of all lawsuits currently pending or filed previously in any Federal
                or State Court, including the name, number, and citation, if applicable, of
                each case, and the current status or disposition of each case; and

                B. A statement of the legal issues to be raised in the proposed new pleading
                and whether he has raised the same issues in other proceedings in any
                Federal or State Court. If so, he must cite the case number and docket
                number where the legal issues previously have been raised.

                C. A notarized affidavit, in proper legal form, which certifies that, to the
                best of Plaintiff’s knowledge, the legal arguments being raised are not
                frivolous or made in bad faith, they are warranted by existing law or a good
                faith argument for the extension, modification, or reversal of existing law,
                that the action is not interposed for any improper purpose such as delay,
                harassment, or to needlessly increase the cost of litigation, and that he will
                comply with all federal and local rules of this Court.

        3. Submit the proposed new pleading to be filed in the pro se action.

        The above-described documents shall be submitted to the Clerk of the Court, who
        shall forward them the Chief Judge, or other judge designated by the Chief Judge,
        for review. If the motion requesting leave to file a pro se action is denied, the matter
        will be dismissed. If the motion requesting leave to file a pro se action is granted,



                                                   9
    the case will proceed in accordance with the Federal Rules of Civil Procedure and
.   the Local Rules.

    All relief not previously granted is DENIED.

    The Clerk is directed to CLOSE this civil action.

    IT IS SO ORDERED.

    SIGNED this 10th day of September, 2019.




                                 ___________________________________
                                 AMOS L. MAZZANT
                                 UNITED STATES DISTRICT JUDGE




                                           10
